Case 19-11983-jkf       Doc 17      Filed 07/09/19 Entered 07/09/19 10:31:23                 Desc Main
                                    Document      Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
    IN RE: Floyd Williams
           Debtor.                                    BANKRUPTCY CASE NUMBER
                                                      19-11983/JKF
    Nationstar Mortgage LLC d/b/a Mr. Cooper
          Movant,                                     CHAPTER 13
    v.
                                                      11 U.S.C. § 362
    Floyd Williams
          Debtor/Respondent.                          July 31, 2019 at 9:30 am

    Scott Waterman, Trustee                           Courtroom # 3
          Additional Respondent.
     MOTION OF NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER FOR RELIEF
             FROM THE AUTOMATIC STAY UNDER SECTION 362 (d)

          Nationstar Mortgage LLC d/b/a Mr. Cooper ("Movant"), by and through its undersigned
   counsel, pursuant to 11 U.S.C. § 362, hereby seeks relief from the automatic stay to exercise and
   enforce its rights, without limitation, with respect to certain real property. In support of this
   motion, Movant avers as follows:

          1.      Debtor named above filed a Voluntary Petition under Chapter 13 of the United
          States Bankruptcy Code in the Eastern District of Pennsylvania under the above case
          number.

          2.     Movant is the holder of a secured claim against Debtor, secured only by a first
          mortgage lien on real estate which is the principle residence of Debtor located at 5307
          North 12th Street, Philadelphia, PA 19141 (the "Mortgaged Premises").

          3.      Movant services the loan on the property referenced in this motion for relief. In
          the event the automatic stay in this case is modified, this case dismisses and/or the debtor
          obtains a discharge and a foreclosure action is commenced on the mortgaged property,
          the foreclosure will be conducted in the name of Nationstar Mortgage LLC d/b/a Mr.
          Cooper.

          4.     Movant directly or through an agent, has possession of the promissory note. The
          promissory note is either made payable to Noteholder or has been duly indorsed in blank.
          Noteholder is the original mortgagee, or beneficiary, or the assignee of the security
          instrument for the referenced loan.

          5.     The filing of the aforesaid Petition operated as an automatic stay under Section
          362(a) of the Bankruptcy Code of proceedings by Movant to foreclose on the Mortgaged
          Premises. Movant requests relief from the automatic stay to continue with the filed
          mortgage foreclosure action, if any, and to take the necessary action to obtain the
          Mortgaged Premises.
Case 19-11983-jkf        Doc 17     Filed 07/09/19 Entered 07/09/19 10:31:23                  Desc Main
                                    Document      Page 2 of 3




          6.     Additional Respondent is the Standing Trustee appointed in this Chapter 13
          proceeding.

          7.       Debtor has not claimed an exemption in the subject property.

          8.       Debtor has failed to make all post-petition monthly mortgage payments.

          9.       The defaults include the failure to make the following monthly payments:

                   a)     Payments of $846.36 from April 1, 2019 through July 1, 2019 which totals
                          $3,385.44;

          10.    The Fair Market Value of the Mortgaged Premises is $119,000.00, as per
          Debtor’s Schedules. The approximate amount necessary to payoff the loan is
          $154,523.16 good through July 2, 2019. The breakdown of the payoff is as follows:

               Principal Balance                                                            $119,089.33
               Accrued Interest                                                               $6,487.33
               Escrow Advances made by Plaintiff                                              $7,788.01
               Corporate Advances                                                            $21,158.49

          11.     Movant's interests are being immediately and irreparably harmed. Movant is
          entitled to relief, from the automatic stay, pursuant to either 11 U.S.C. § 362 (d)(1) or
          (d)(2), because of the foregoing default and because:

                   a)     Movant lacks adequate protection for its interests in the Mortgaged
                          Premises;

                   b)     Debtor does not have any equity in the Mortgaged Premises; and

                   c)     The Mortgaged Premises are not necessary to an effective reorganization
                          or plan.

          12.   Movant requests that the Court waive Rule 4001(a)(3), permitting Movant to
          immediately implement and enforce the Court’s order.

          13.     Attached are redacted copies of any documents that support the claim, such as
          promissory notes, purchase order, invoices, itemized statements of running accounts,
          contracts, judgments, mortgages, and security agreements in support of right to seek a lift
          of the automatic stay and foreclose if necessary.




            WHEREFORE, Movant respectfully moves this Court for an Order (i) granting Movant
   relief from the automatic stay to foreclose upon and to otherwise exercise and enforce its rights
   with respect to the Mortgaged Premises, (ii) awarding reasonable attorneys' fees incurred in the
Case 19-11983-jkf        Doc 17      Filed 07/09/19 Entered 07/09/19 10:31:23                  Desc Main
                                     Document      Page 3 of 3




   preparation and presentation of this motion, and (iii) granting all such other and further relief as
   the Court deems appropriate and necessary.

                                                         Respectfully submitted,



   Dated: July 9, 2019                                   BY:/s/ Kevin S. Frankel
                                                         Kevin S. Frankel, Esquire
                                                         Shapiro & DeNardo, LLC
                                                         3600 Horizon Drive, Suite 150
                                                         King of Prussia, PA 19406
                                                         (610) 278-6800/ fax (847) 954-4809
   S&D File #:19-062423                                  PA BAR ID #318323
                                                         kfrankel@logs.com
                                                         pabk@logs.com
